The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 21, 2015

                                   No. 04-14-00372-CR

                                Andres Ramon JUAREZ,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR0936B
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
     The Appellant’s Motion for Extension of Time to File Pro se Response is hereby
DENIED AS MOOT.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court